DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Invention I (claims 1 - 8) in the reply filed on October 12, 2020 is acknowledged.
 Applicant's election with traverse of subspecies A1, B8, C1, D2, E6, F2 in the reply filed on October 19, 2020 is acknowledged.  The traversal is on the ground(s) that a prima facie case was not set forth. 
Without conceding Applicants position, the requirement to elect a subspecies has been removed.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a damper unit” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a curved register boot” as described in the specification (Claim 28).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill 
In re Claim 3, the limitation:
a deployment member
has been understood to invoke 35 U.S.C. §112(f) because the limitations are modified by functional language without sufficient structure, material, or acts for performing the claimed function.
Regarding the “a deployment member”: structure of the “deployment member” is disclosed to be “a strap” [0003 – 0004].  By using “a deployment member comprising a strap”, the 35 U.S.C. §112(f) interpretation would be overcome.
In re Claims 5 and 27, please note that a similar claim interpretation has been applied the recitation of the deployment member.
In re Claim 9, the limitation:
a wireless communications unit
has been understood to invoke 35 U.S.C. §112(f) because the limitations are modified by functional language without sufficient structure, material, or acts for performing the claimed function.
Regarding the “a wireless communications unit”: structure of the “wireless communications unit” is disclosed to be “mobile phones including smart phones, tablet computers, laptop or personal computers, wireless network enabled key fobs” [0056 – 0058].  By using “a wireless communications unit comprising a smart phone” (e.g.), the 35 U.S.C. §112(f) interpretation would be overcome.
In re Claim 10, please note that a similar claim interpretation has been applied the recitation of the wireless communications unit.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 2, 8 – 11, 29, and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Pridemore et al (US 10,704,800) in view of Cislo (US 8,827,170).
In re Claim 1, Pridemore et al discloses a modular damper system configured for installation in a ductwork of a building that supplies conditioned air through a register vent of the building, the modular damper system comprising: 
a damper unit (210/212/214) configured to be mounted within the ductwork (fig 8: (808)) upstream of the register vent (102), the damper unit including a damper that is movable between a closed end position (fig 5A) in which air moving through the ductwork is restricted from flowing past the damper unit and through the register vent, and an open end position (fig 5B) in which air moving through the ductwork is less restricted from flowing past the damper unit and through the register vent; 
a control module (figs 8, 9: (804)) configured to be mounted separately from the damper unit but communicatively coupled to the damper unit (via tether (806)), the control module including a controller configured to provide control commands to the damper unit to regulate a position of the damper of the damper unit, the control module including a housing that is configured to be secured to the ductwork at a position between the register vent and the damper unit (as seen in fig 8
As controller (804) is mounted within ductwork (808) via magnet (814), it has been understood that controller (804) includes a housing.
and 
a power module (fig 9: (908)) electrically coupled to the control module (900) to provide power to the control module, the power module including a housing that is configured to be secured to the ductwork at a position between the register vent and the damper unit (col 5, lns 17 – 20)  
As the power module (908) is mounted within ductwork (808) via magnet (814), it has been understood that power module (908) includes a housing.
Pridemore et al lacks wherein the power module is configured to be mounted separately from the control module.
Cislo teaches a retrofit system for a preexisting vent, the system comprising a controller (fig 1 (126)) and a compact power source (batteries (104)), the controller mounted distal to the power source  (as seen in figs 1, 2), wherein the compact power source is attached to a quick application fastener so that the compact power source can be easily secured to hang from the preexisting vent for quick and easy attachment, the quick application fastener selected from the group consisting of a hook, a clip, a strap, a cord, a buckle, an adhesive, a hook-and-loop fasteners, and a magnet (col 7, lns 39 – 49)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pridemore et al, as taught by Cislo, such that the power module is configured to be mounted separately from the control module, for the benefit of attaching the power module in a location that is easily accessible, to simplify battery replacement.
In re Claim 2, Pridemore et al discloses wherein the damper is moveable between a plurality of intermediate positions between the closed end position and the open end position (as seen in figs 5A – 6B).
In re Claim 8, the proposed system has been disclosed, wherein Pridemore et al discloses the damper of the damper unit is configured to be located within a duct of the ductwork upstream of the register vent.  Pridemore et al is silent as to whether the system is configured to be located within a circular duct.
However, it would have been an obvious matter of design choice to locate the damper unit in a circular duct since the applicant had not shown that the limitation is for a particular reason or solves a 
In re Claim 9, Pridemore et al discloses wherein the control module includes a wireless communications unit (802) that is configured to communicate wirelessly with a wireless building controller within the building in which the modular damper system is deployed (col 5, lns 3 – 13, col 6, ln 63 – col 7, ln 4).
In re Claim 10, Pridemore et al discloses wherein the wireless communications unit includes an antenna that is configured to extend through a sidewall of the ductwork when the control module is secured to the existing ductwork.  
In re Claim 11, Pridemore et al discloses wherein the power module is configured to accommodate one or more batteries (col 7, lns 5 – 10).  
Claims 12 – 20 have been cancelled by Applicant.
In re Claim 29, the proposed system has been discussed, wherein Cislo discloses wherein the ductwork includes a duct and a register boot between the duct and the register vent, the system further comprising a magnet configured to hold the power module on the register boot (col 7, lns 39 – 49).
In re Claim 30, Pridemore et al discloses wherein the power module is configured to accommodate one or more batteries, and wherein the controller is configured to determine an energy level (“voltage monitor system (910)”) of the one of more batteries (figure 10) (col 7, lns 19 – 43).

Claims 3, 5 – 7 and 21 – 26 are rejected under 35 U.S.C. §103 as being unpatentable over Pridemore et al (US 10,704,800) in view of Cislo (US 8,827,170) in view of Alles (US 2010/0078493).
In re Claim 3, the proposed system has been discussed, but lacks wherein the ductwork includes a duct that supplies conditioned air through a register boot to the register vent, wherein the damper unit comprises a deployment member that extends downstream from the damper unit and terminates at a downstream end portion, the deployment strap having a length sufficient to permit the damper of the damper unit to be disposed within the duct upstream of the register boot when the downstream end portion of the deployment strap is secured to the register boot.  
Alles teaches a damper unit comprising:
a damper unit (20) that is configurable between a deployment configuration and an operational configuration, wherein: 
in the deployment configuration, the damper unit has a reduced profile (deflated [0043 – 0044]) to facilitate deliver of the damper unit through the register boot and into the forced air duct, and 
in the operational configuration (Fig 1B), the damper unit is configured to operate a damper bladder between a closed end position in which air moving through the forced air duct is restricted (inflated) from flowing past the damper unit, and an open end position in which air moving through the forced air duct is less restricted (deflated) from flowing past the damper unit [0066]; and 
a deployment member (11) including a first end secured relative to the damper unit (as seen in figs 1A, 1B) and an opposing second end (at (110, 111)), wherein the first end of the deployment member is secured relative to the damper unit such that limited rotation of the deployment member causes the deployment member to rotate (bend) relative to the damper unit ([0040]).
“The requirements are the strap is flexible in one direction perpendicular to its long axis so the strap can easily follow bends in the duct system. The strap is rigid in the direction perpendicular to flexible direction and rigid in the direction of the long axis so that the position of the bladder is fixed” [0040].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Alles, such that the damper frame is moved upstream from the register vent,  the ductwork includes a duct that supplies conditioned air through a register boot to the register vent, wherein the damper unit comprises a deployment member that extends downstream from the damper unit and terminates at a downstream end portion, the deployment strap having a length sufficient to permit the damper of the damper unit to be disposed within the duct upstream of the register boot when the downstream end portion of the deployment strap is secured to the register boot, for the benefit of simplifying the installation of a damper, distal a register vent, thereby moving a potential noise source away from an occupied space.
Claim 4 has been cancelled by Applicant.
In re Claim 5, the proposed system has been discussed, but lacks wherein the deployment member is bendable in at least one dimension.
Alles teaches wherein the deployment member is bendable in at least one dimension. 
The deployment member of Alles is configured to bend in a first direction and resist in a second orthogonal, as “the strap is flexible in one direction perpendicular to its long axis so the strap can easily follow bends in the duct system. The strap is rigid in the direction perpendicular to flexible direction and rigid in the direction of the long axis so that the position of the bladder is fixed” [0040]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Alles, such that the deployment member is bendable in at least one dimension, for the benefit of ease of installation in existing systems. 
In re Claim 6, the proposed system has been discussed, wherein Pridemore et al discloses the control module (figs 8, 9: (804)) configured to be mounted separately from the damper unit but communicatively coupled to the damper unit (via tether (806)) (as seen in fig 8) (col 4, lns 35 – 54).  As Alles teaches locating a register boot (121) and vent (120) downstream of a damper unit (20), the proposed system would yield wherein the control module is configured to be secured within the register boot.  
In re Claim 7, the proposed system has been discussed wherein Pridemore et al discloses the power module (fig 9: (908)) electrically coupled to the control module (900) to provide power to the control module, the power module including a housing that is configured to be secured to the ductwork at a position between the register vent and the damper unit (col 5, lns 17 – 20).  As Alles teaches locating a register boot (121) and vent (120) downstream of a damper unit (20), the proposed system would yield wherein the power module is configured to be secured within the register boot.  
In re Claim 21, Pridemore et al discloses further comprising a damper blade motor (fig 2: (202)) configured to move the damper between the closed end position and the open end position.  
In re Claim 22, Pridemore et al discloses wherein the damper blade motor (202) is electrically coupled with the control module (fig 9: (804).  
In re Claim 23
In re Claim 24, Pridemore et al discloses further comprising a thermostat (col 3, lns 7 – 9) configured to wirelessly communicate with the control module to control operation of the damper unit.  
In re Claim 25, Pridemore et al discloses wherein the damper unit further comprises a damper frame (104), wherein the damper is rotatably connected to the damper frame (as seen in fig 2).  
In re Claim 26, Pridemore et al discloses wherein the damper blade is substantially coplanar with the damper frame in the closed end position, and wherein the damper blade is substantially perpendicular to the damper frame in the open end position (figs 5A, 5B).
In re Claim 27, the proposed system has been discussed, but lacks a deployment member secured to the damper frame, wherein the deployment member is configured to extend downstream from the damper frame.  
Alles teaches a damper unit comprising:
a damper unit (20) that is configurable between a deployment configuration and an operational configuration, wherein: 
in the deployment configuration, the damper unit has a reduced profile (deflated [0043 – 0044]) to facilitate deliver of the damper unit through the register boot and into the forced air duct, and 
in the operational configuration (Fig 1B), the damper unit is configured to operate a damper bladder between a closed end position in which air moving through the forced air duct is restricted (inflated) from flowing past the damper unit, and an open end position in which air moving through the forced air duct is less restricted (deflated) from flowing past the damper unit [0066]; and 
a deployment member (11) including a first end secured relative to the damper unit (as seen in figs 1A, 1B) and an opposing second end (at (110, 111)), wherein the first end of the deployment member is secured relative to the damper unit such that limited rotation of the deployment member causes the deployment member to rotate (bend) relative to the damper unit ([0040]).
“The requirements are the strap is flexible in one direction perpendicular to its long axis so the strap can easily follow bends in the duct system. The strap is rigid in the direction perpendicular to flexible direction and rigid in the direction of the long axis so that the position of the bladder is fixed” [0040].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Alles, such that the damper frame is moved upstream from the register vent,  a deployment member is secured to the damper frame, wherein the deployment member is configured to extend downstream from the damper frame, for the benefit of simplifying the installation of a damper, distal a register vent, thereby moving a potential noise source away from an occupied space.
In re Claim 28, the proposed system has been discussed, wherein Alles teaches the ductwork includes a duct and a register boot (Fig 1B: (121)) between the duct and the register vent (120); the control module disclosed by Pridemore et al installed therein.
The proposed system lacks wherein the control module includes a curved surface configured to be installed on a curved surface of a register boot.  
However, it would have been an obvious matter of design choice to shape the control module surface such that it is curved,  since the applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the control module would perform equally well in either configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762